                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  NORTHERN DIVISION

JAMES EWING                                                                          PLAINTIFF


v.                                 Case No. 3:19-cv-00232-LPR


PIZZA CZAR INC.,
SHANE HOLLOWAY                                                                    DEFENDANTS

                                              ORDER

          Before the Court is Defendants’ Unopposed Motion for Leave to File Settlement

Documents Under Seal.       (Doc. 14).   Defendants’ request to file under seal the Settlement and

Release Agreement, Supplemental Settlement Agreement, and Class Notice and Claim Form.          Id.

This Motion is DENIED. If the parties wish to continue with their motions regarding potential

class settlement, they have ten (10) days to file the unredacted settlement documents on the public

docket.

          “There is a common-law right of access to judicial records.” IDT Corp. v. eBay, 709 F.3d

1220, 1222 (8th Cir. 2013).      Public access to judicial records serves the ends of “bolster[ing]

public confidence in the judicial system” and “provides a measure of accountability to the public

at large.” Id. at 1222. The Court must balance the damage done to “the interests served by the

common-law right of access” by sealing a judicial record against the “salutary interests served by

maintaining confidentially of the information sought to be sealed.” Id. at 1223. While in many

cases a settlement might not be considered a “judicial document,” an agreement settling an FLSA

collective (or a Rule 23 class action) is different. See, e.g., Wolinsky v. Scholastic Inc., 900 F.

Supp. 2d 332, 337-38 (S.D.N.Y. 2012). Such settlement agreements, which a court generally

must review and approve, are judicial documents both relevant to the performance of the judicial
function and useful in the overall judicial process.                 They are thus subject to a presumption of

public access, as Defendants acknowledge.                 (Doc. 14 at 2).

          The parties have not offered persuasive evidence of why their interest in confidentiality

outweighs the public’s right to access judicial records.               They argue that the settlement documents

“contain information related to specific employment relationships and not matters of public

concern.”        (Doc. 14 at 3).         This is vague and unconvincing.                The parties argue that the

settlement awards “are based on Defendants’ confidential business practices, including strategic

decisions about how locations are staffed and how deliveries are compensated.” Id. The Court

is not convinced that the allegedly insufficient reimbursement of delivery drivers implicates a

strategic business decision that should be sealed from public access.                     Contrary to the assertions

made in the Defendants’ Motion, an in camera review of the settlement documents revealed very

little, if anything, about Defendants’ business practices that was not already stated in their

Complaint on the public docket.1              On the other hand, sealing the settlement documents runs the

risk of thwarting “employees’ awareness of their FLSA rights . . . .” which serves to ensure

“pervasive implementation of the FLSA in the workplace.”                        Wolinksy, 900 F. Supp. 2d at 339

(quoting Dees v. Hydradry, Inc., 706 F.Supp.2d 1227, 1241 (M.D.Fla.2010)).

          Finally, the Court notes that in the proposed Settlement Agreement, the parties specifically

contemplated that the Court might not agree to keep the settlement-related documents confidential.

Indeed, the parties agreed that if the Court required public filing of the proposed Settlement

Agreement, that requirement would not affect the validity of the proposed Settlement Agreement.


1
    Other considerations, such as “encouraging settlement, avoiding copycat litigation,” conserving resources, and
    protecting privacy are too speculative to justify sealing. Id. at 2; see Wolinsky, 900 F. Supp. 2d at 339 (finding that
    fear of copycat lawsuits or embarrassing inquiries are too speculative to overcome the presumption of public access).
    Similarly, the parties’ argument concerning the inclusion of a confidentiality clause is also unavailing. The “mere
    fact ‘that the settlement agreement contains a confidentiality provision is an insufficient interest to overcome the
    presumption that” an FLSA or Rule 23 proposed “settlement agreement is a judicial record, open to the public.’”
    Id. at 338 (quoting Joo v. Kitchen Table, Inc., 763 F.Supp.2d 643, 648 (S.D.N.Y.2011)).

                                                             2
Given this statement, it is not credible for anyone to suggest that confidentiality was a key and

material term of the Settlement Agreement such that an agreement would have been prevented in

absence of that term.

       Accordingly, the Defendants’ Unopposed Motion for Leave to File Settlement Documents

Under Seal (Doc. 14) is DENIED.     The parties have ten (10) days to file unredacted versions of

proposed settlement documents on the public docket.

       IT IS SO ORDERED this 13th day of March 2020.




                                                        _______________________________
                                                        UNITED STATES DISTRICT JUDGE




                                               3
